Citation Nr: 1225083	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disorder.

2.  Entitlement to service connection for a right ear hearing loss disorder.

3.  Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for bilateral hearing loss, and a back condition.  

In his substantive appeal, the Veteran requested the opportunity to present testimony before a Decision Review Officer (DRO) at the RO.  That hearing was held on February 23, 2010.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was not noted upon the Veteran's service entrance examination.  

2.  A left ear hearing loss disability was established for VA purposes, during service.

3.  Right ear hearing loss was not noted upon the Veteran's service entrance examination.

3.  Right ear hearing loss was noted in service; and is worse still currently.    




CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, right ear hearing loss was incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in June 2008, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran was afforded the necessary VA examination October 2008.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiner conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, neither the Veteran nor his representative has alleged any deficiency with regard to this examination, nor have they alleged any resulting prejudice.  

The Board acknowledges that at his hearing before the Decision Review Officer (DRO) at the RO, the DRO did not explain the bases of the determinations concerning the Veteran's bilateral hearing loss or back condition.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, the DRO did suggest that the Veteran submit certain evidence to support his claims, namely evidence of ongoing treatment for these conditions over the years since his discharge from service.  Moreover, the Veteran's hearing testimony reflects his actual knowledge of the criteria for establishing service connection for his claims and his understanding that his claims had been denied largely based on the lack of continuity of symptomatology since service.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Furthermore, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the DRO hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  The Veteran was also provided with an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Legal Criteria

The Veteran seeks service connection for bilateral hearing loss, which he contends developed as a result of acoustic trauma incurred in service.  In the alternative, the Veteran, through his representative, contends that his hearing loss was aggravated by his military service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A preexisting disease will be considered to have been aggravated by active service when there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear an unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(a) (b).  

The U.S. Court of Appeals for Veterans Claims (the Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d).

In some circumstances, lay evidence constitutes competent evidence to establish the presence of observable symptomatology, such as hearing loss or pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Here, the Veteran is competent to report hearing loss.  Layno, supra.  However, lay assertions are not competent to establish a hearing loss disability under 38 C.F.R. §  3.385 since such diagnosis is made based on audiometric and speech discrimination test results.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran. 


Factual Background and Analysis

The Veteran's DD 214 indicates that his military occupational specialty was an aviation structural mechanic, with training as an aircraft handler.  At a hearing before a DRO, he testified that during active service, he suffered permanent hearing loss from an occasion when his headgear was blown off while launching aircraft.  

Service treatment records reflect that at the time of the Veteran's January 1977 entrance examination, he did not report any ear trouble, and the examiner indicated no abnormalities associated with the Veteran's ears on clinical evaluation.  At the audiological evaluation, pure tone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
15
15
35
35

There was no diagnosis of hearing loss following this examination.  

A service treatment record dated in November 1980 indicates that the Veteran reported being exposed to potentially hazardous noise while working as a plane captain with the Fleet Air Reconnaissance Squadron (VQ-2 Squadron) in June 1977; the record appears to indicate that after this incident, the Veteran had experienced hearing loss.  That same record noted that the Veteran had "[d]ifficulty hearing x 2 yrs - mostly tones."  As a result of this report of noise exposure, a hearing examination was provided.  Pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
5
30
40

The results of this examination reflect a left ear hearing disability developed in service, as the audio threshold for the left ear in the 4000 Hertz frequency was shown to be at 40 decibels.  See 38 C.F.R. § 3.385.  As for the right ear, the examination results indicate a 5 decibel worsening in the 3000, and 4000 Hertz ranges, when compared to the audiometric results at entry, and a hearing loss, (although not a disability for VA purposes), in the right ear under the Hensley case.   

In January 1981, the Veteran completed a Report of Medical History.  In this report, he indicated a history of ear trouble and hearing loss.  However, at the January 1981 separation examination, the examiner indicated there were no abnormalities of the ears on clinical evaluation.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
10
10
5
30
40

No diagnosis of hearing loss was entered following this evaluation.  

This examination reflects that although the audio threshold for the right ear in the 4000 Hertz frequency was not shown to be at 40 decibels or higher, the decibel differential, when compared to the audiometry results from the entrance examination indicates right hearing loss that had progressively worsened in service.  

Thus, the in-service audiometry examinations taken together, indicate that while in service the Veteran developed a left ear hearing disability, and some degree of right ear hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

Post-service VA outpatient treatment records dated from June to August 2008 indicate the Veteran's reporting of a current hearing disability and history of hearing loss.  VA examination in October 2008 pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
50
LEFT
20
20
30
60
55

Speech recognition was 80 percent in the right ear, and 76 percent in the left ear.  The examiner's diagnosis was hearing within normal limits at 500 to 2000 Hertz, followed by moderate sensorineural hearing loss at 3000 to 4000 Hertz in the right ear; and hearing within normal limits at 500 to 1000 Hertz, mild to moderate hearing loss at 3000 Hertz, followed by severe to moderate sensorineural hearing loss at 2000 to 4000 Hertz.  At this examination , the Veteran reported his hearing loss began in service when his hearing protection was blown off during launch operations, after which he could not hear anything for 2 weeks and had since experienced a continuous buzzing in his ears.  He also reported post service noise exposure to sirens as a paramedic; recreational exposure to hunting and shooting (hearing protection was used); and riding a motorcycle (helmet used).  

After reviewing the Veteran's claims folder and considering the findings of the audiological examination, the examiner opined that the Veteran's hearing loss was not related to military service.  In this regard, the examiner noted the Veteran had normal hearing in the right ear and hearing loss in the left ear on his entrance examination, and that the separation examination indicated hearing was normal in the right ear and the same degree of hearing loss existed in the left ear.  Therefore, it was not likely that the Veteran's hearing loss was a result of military related noise exposure.  

Although the examiner's statements of fact as to the presence or absence of hearing loss at service entrance is correct -under the Hensley, the Veteran did not have a right hearing loss at service entrance, but did have a left ear hearing loss at entrance- she did not acknowledge the presence of right ear hearing loss as defined under Hensley at service separation.  Given that inaccuracy, coupled with the Veteran's credible report of ongoing hearing difficulties since service, and the results of current examination showing the loss worse still, her opinion as to the lack of a relationship of between current right ear hearing loss and service is accorded little probative value.  In the Board's view, with right ear hearing loss first noted in service, the Veteran's report of post service chronic hearing problems, and the current impairment, a reasonable basis has been presented to link current disability and service.  Accordingly, service connection for right ear hearing loss is granted.  

As to the left ear, while the service entrance examination showed the presence of a left ear hearing loss under Hensley, that loss was not a disability for VA purposes.  However, a hearing loss disability for VA purposes was first noted during service in 1980.  The Veteran's testimony and results from the examination conducted for VA purposes in connection with this claim shows that disability has continued to the present time.  This provides a nexus between the disability currently shown and service, that is sufficient to establish service connection.  Contrary to the 2008 VA examiner's comments that the Veteran's hearing loss at service entrance was to the same degree as at service separation, the hearing tests actually show a hearing loss that was not a disability at service entrance, and a hearing loss that constitutes a disability at service separation.  This is clear evidence of an increase in severity during service, which may be presumed to represent an aggravation of the hearing loss noted at service entrance under 38 C.F.R. § 3.306.  As there is no evidence of record of the type necessary to refute that presumption (i.e., a specific finding the increase is due to the natural progress of the disease) a basis upon which to establish service connection for left ear hearing loss has been presented.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.


REMAND

In this case, the Veteran contends that his back condition had its origin in service.  He testified that he injured his back while refueling a plane.  

Service treatment records indicate that the Veteran was seen twice complaining of back pain in July 1979, although no formal diagnosis was entered.  Service records dated thereafter do not reference any back condition.  In his January 1981 separation examination, the Veteran specifically denied any history of back pain.  The examiner did not indicate any disability regarding the lower back following this examination.  

Private treatment records indicate that the Veteran reported experiencing chronic low back pain since being injured in a motor vehicle accident in 1996.  Additionally, VA treatment records dated in June 2008 indicate that he was involved in another motor vehicle accident while working as a paramedic in 2006.  These records do not indicate that the back pain was the result of any in-service injury.  

Under these circumstances, the Veteran should be afforded a VA examination to determine the nature and, if feasible, etiology of any current low back disability.  While there has been post service injuries to which current disability may relate, the Veteran nevertheless is shown to have experienced back pain in service.  The examiner should express an opinion as to whether the findings in service are consistent with the development of any current low back disability.  

Additionally, treatment records are only current through August 2008.  More updated records should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all medical providers who have provided treatment for his back disability since 2009, both VA and non-VA.  After securing the necessary authorization, attempt to obtain copies of the records of any treatment identified.  

2. Then, notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the history of the symptoms of his low back disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating any pertinent outstanding records with the file, arrange for an appropriate VA examination to determine the current nature and etiology of any identified low back disability.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should render an opinion as to the likelihood (likely, as likely as not, or unlikely) that any current low back disability was initially manifested in service, including by the in-service back complaints noted in 1979.  

In offering this opinion, the examiner should note that the Veteran also has been involved in two motor vehicle accidents after service, one in 1996, and the other in 2006.  After his October 1996 injury, he was diagnosed with lumbar strain.  After his 2006 injury, he reported chronic low back pain.  

If the examiner is only able to theorize or speculate as to this matter, the reasons for that should be stated.  

4. After the requested development has been completed, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


